501 F.2d 1407
15 UCC Rep.Serv. 532
In re MAY LEE INDUSTRIES, INC., Appellant.
No. 1249, Docket 74-1982.
United States Court of Appeals, Second Circuit.
Argued Aug. 12, 1974.Decided Aug. 21, 1974.

David C. Buxbaum, New York City, for appellant.
John F. Triggs, New York City (Robert M. McCulloch, Jr., J. Rush Barnes, Hawkins, Delafield & Wood, New York City, of counsel), for appellee Chartered Bank.
Before OAKES, Circuit Judge, and FRANKEL and KELLEHER, District judges.1
PER CURIAM:


1
The judgment is affirmed on the opinion of Judge Ward below, 380 F.Supp. 1 (S.D.N.Y.1974).



1
 Of the Southern District of New York and the Central District of California, respectively, sitting by designation